

117 HR 5411 IH: Governing Effectively, with Transparency, Integrity, and Timeliness, and Doing Our Necessary Expenditures Act
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5411IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mr. Johnson of South Dakota (for himself, Mr. Phillips, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committees on Oversight and Reform, House Administration, Rules, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo hold the salaries of senior government officials in escrow and prohibit the use of official funds for travel by such officials if each of the regular appropriation bills for a fiscal year prior has not been enacted into law by the beginning of the fiscal year, and for other purposes.1.Short titleThis Act may be cited as the Governing Effectively, with Transparency, Integrity, and Timeliness, and Doing Our Necessary Expenditures Act or the GET IT DONE Act . 2.Holding salaries of senior government officials in escrow(a)Holding salaries in escrow(1)In generalIf by the first day of a fiscal year, each of the regular appropriation bills for such fiscal year has not been enacted into law, during the period described in paragraph (2) the applicable payroll administrator shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of senior government officials, and shall release such payments to such officials only upon the expiration of such period.(2)Period describedWith respect to a fiscal year, the period described in this paragraph is the period which begins on the first day of the fiscal year and ends on the earlier of—(A)the first day by which each of the regular appropriation bills for such fiscal year has been enacted into law; or(B)the last day of the Congress during which that fiscal year begins.(b)Administration of escrow(1)Withholding and remittance of amounts from payments held in escrowThe applicable payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under subsection (a) that would apply to the payment if the payment were not subject to such subsection. (2)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the applicable payroll administrators described in paragraphs (1) and (2) of subsection (d) with such assistance as may be necessary to enable the payroll administrators to carry out this section.(c)Release of amounts at end of CongressThe applicable payroll administrator shall release for payments to senior government officials any amounts remaining in any escrow account under subsection (a) on the last day of the Congress during which the amounts were deposited in such account.(d)Payroll administrator definedIn this section, the term applicable payroll administrator means, with respect to a senior government official—(1)in the case of a senior government official who is a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress), the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section;(2)in the case of a senior government official who is a Senator, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section; and(3)in the case of any other senior government official, the Secretary of the Treasury.3.Prohibiting official travel of senior government officials(a)ProhibitionIf, by the first day of a fiscal year, each of the regular appropriation bills for such fiscal year has not been enacted into law, no appropriated funds, including official funds of the House of Representatives, official funds of the Senate, or funds available under any Federal law, rule, or regulation, may be used to pay for the costs of travel by a senior government official until each such bill is enacted into law.(b)Exception for travel to Washington Metropolitan AreaSubsection (a) does not apply with respect to travel by a senior government official to the Washington Metropolitan Area.(c)DefinitionIn this section, the term Washington Metropolitan Area means the District of Columbia, the Counties of Anne Arundel, Montgomery, and Prince Georges in Maryland, and the Counties of Arlington, Fairfax, Loudon, and Prince William and the Cities of Alexandria and Falls Church in Virginia.4.Limitations on adjournmentSection 309 of the Congressional Budget Act of 1974 (2 U.S.C. 640) is amended—(1)in the heading, by striking house;(2)by striking It shall not and inserting (a) Limitation on July recess in House.—It shall not; and(3)by adding at the end the following new subsection:(b)Limitation on adjournmentBeginning on the first day of each fiscal year, it shall not be in order in a House of Congress to adjourn for a period of more than 12 hours until the House of Congress has approved annual appropriation bills providing new budget authority under the jurisdiction of all the subcommittees of the Committee on Appropriations of that House for the fiscal year. For purposes of this subsection, the chairs of the Committees on Appropriations of the House of Representatives and Senate shall each periodically advise the Speaker of the House or the majority leader of the Senate (as the case may be) as to changes in jurisdiction among the various subcommittees of such Committees..5.Funding the Government(a)In generalChapter 13 of title 31, United States Code, is amended by inserting after section 1310 the following new section:1311.Funding the Government(a)(1)If any appropriation measure for a fiscal year is not enacted before the beginning of such fiscal year, or a joint resolution making continuing appropriations is not in effect, there are appropriated such sums as may be necessary to continue any program, project, or activity for which funds were provided in the preceding fiscal year—(A)in the corresponding appropriation Act for such preceding fiscal year; or(B)if the corresponding appropriation bill for such preceding fiscal year did not become law, then in a joint resolution making continuing appropriations for such preceding fiscal year.(2)(A)Appropriations and funds made available, and authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be at a rate of operations not in excess of the lower of—(i)100 percent of the rate of operations provided for in the regular appropriation Act providing for such program, project, or activity for the preceding fiscal year;(ii)in the absence of such an Act, 100 percent of the rate of operations provided for such program, project, or activity pursuant to a joint resolution making continuing appropriations for such preceding fiscal year; or(iii)100 percent of the annualized rate of operations provided for in the most recently enacted joint resolution making continuing appropriations for part of that fiscal year or any funding levels established under the provisions of this Act,for the period of 30 days. After the first 30-day period during which this subsection is in effect for that fiscal year, the applicable rate of operations shall be reduced by 2.5 percentage points. For each subsequent 30-day period during which this subsection is in effect for that fiscal year, the applicable rate of operations shall be reduced by 2.5 percentage points. The 30-day period reductions shall extend beyond the last day of that fiscal year. (B)If this section is in effect at the end of a fiscal year, funding levels shall continue as provided in this section for the next fiscal year.(3)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of a lapse in appropriations and ending with the date on which the applicable regular appropriation bill for such fiscal year becomes law (whether or not such law provides for such program, project, or activity) or a continuing resolution making appropriations becomes law, as the case may be.(b)An appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.(c)Expenditures made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation bill or a joint resolution making continuing appropriations until the end of a fiscal year providing for such program, project, or activity for such period becomes law.(d)This section shall not apply to a program, project, or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)—(1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period..(b)Clerical AmendmentThe table of sections of chapter 13 of title 31, United States Code, is amended by inserting after the item relating to section 1310 the following new item:1311. Funding the Government..(c)Effective dateThis section and the amendments made by this section shall take effect on the date of enactment of this Act. 6.DefinitionsIn this Act—(1)the term Member of Congress means a Senator or Representative in, or Delegate or Resident Commissioner to, the Congress; (2)the term regular appropriation bill means any annual appropriation bill which, with respect to the Congress involved, is under the jurisdiction of a single subcommittee of the Committee on Appropriations of the House of Representatives (pursuant to the Rules of the House of Representatives for that Congress) and a single subcommittee of the Committee on Appropriations of the Senate (pursuant to the Standing Rules of the Senate); and(3)the term senior government official means—(A)a Member of Congress;(B)the President;(C)the Vice President;(D)the head of any executive department (as that term is defined in section 101 of title 5, United States Code); and(E)any employee of, or detailee to, the Executive Office of the President whose annual rate of basic pay is equal to or greater than $158,000.7.Effective dateExcept as provided in section 5(c), this Act and the amendments made by this Act shall apply with respect to fiscal year 2022 and each succeeding fiscal year.